Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:
Kaneko et al. Pat. No. 5,349,656 (hereafter Kaneko) teaches a task scheduling method for a multiprocessor in a computer system providing each task control block of a task control block queue with an area for storing processor identification of an instruction processor which executes a task and when selecting a task to be executed by a subject instruction processor from a plurality of tasks to be executed in the computer system, causing the subject instruction processor to sequentially read task control blocks in the task control block queue to check each task in accordance with the processor identification and evaluation information, and if a checked result shows that the copied data amount corresponding to a checked task and remaining in the buffer storage unit of the instruction processor is greater than a predetermined amount, causing the subject instruction processor not to select the checked task and allowing another instruction processor to select the checked task.
Chen et al. Pub. No. US 2005/0114566 A1 (hereafter Chen) teaches improving the efficiency of data transfers. A block of data to be transferred is divided into tracks. Each track is allocated to a data mover task control block (TCB) with a master TCB being assigned to supervise the data mover TCBs. The tracks are then transferred from the primary storage controller to the secondary controller in a piped fashion over a link coupling the primary and secondary storage controllers. However, the usage of resources is monitored by a resource management algorithm and, if too many TCBs are being used for a transfer or if the supply of data mover TCBs is exhausted, the transfer 
As shown above, neither Kaneko nor Chen anticipate or render obvious the combination set forth in the claims as a whole. Although in conjunction with all the other limitations, structure and environment which are not specifically analyzed here, the claim requires a system which generates a plurality of task control blocks (TCB) groups which are affinitized to one or more processing entities of the system, thus restricting execution of the TCB groups on others of the remaining processing entities of the plurality of processing entities of the system. Further, indicating for each TCB, two different groups of processing entities; a first group of primary processing entities and a second group of secondary processing entities. Furthermore, the secondary processing entities are identified as having processing capacity available to process additional TCBs. Moreover, TCBs are moved from the primary processing entities to the secondary entities. This moving of TCBs is both balanced amongst the TCB groups (bearing in mind the generated affinity/restriction among processing entities and the indicated primary and secondary processing entities) as well as maintaining a particular TCB group to a maximum number of processing entities. This maximum number is a number, if exceeded, would slowdown the processing of TCBs. Contrary to well-understood, routine and conventional systems of the prior art, where additional 
These aspects, as a whole in conjunction with all the other limitations, structure and environment, are not anticipated or rendered obvious by Kaneko nor Chen, alone or in combination. As previously stated, the quoted limitations are taken in conjunction with all the other limitations, structure and environment, which are not specifically recited or quoted above, and the Notice of Allowability is on the basis of the totality of the claims. Thus, for at least the forgoing reasons, the prior art of record neither anticipates nor renders obvious the present invention as set forth in the claims.

Claim Interpretation
Examiner notes that the one or more computer readable storage media of claims 33-38 are interpreted as non-transitory embodiments in view of ¶ [0103] of the instant application disavowing claim scope encompassing transitory embodiments and disavowing signals per se.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRADLEY A TEETS/Primary Examiner, Art Unit 2195